 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDRandolph Division,Ethan Allen,Inc.andNaomi A.Falcone. Case 1-CA-9479June 28, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn April 10, 1974, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Randolph Division, EthanAllen, Inc., Randolph, Vermont, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: With all par-ties represented, this proceeding was tried before me inConcord, New Hampshire, on March 5, 1974, on a com-plaint filed by the General Counsel of the National LaborRelations Board and an answer filed thereto by RandolphDivision, Ethan Allen, Inc., herein called the Respondent.'At issue is whether Respondent violated Section 8(a)(3) and(1) of the National Labor Relations Act, as amended, bydischarging Naomi A. Falcone, the Charging Party, on No-vember 16, 1973. Briefs have been received from the Gener-alCounsel and the Respondent which have been dulyconsideredUpon the entire record made in this proceeding, includ-ing my observation of the demeanor of the witnesses whoIThe complaint, which issued on January 22. 1974, is based upon a chargetestified,Ihereby make the following-FINDINGS OF FACT AND CONCLUSIONSITHE BUSINESSOF THE EMPLOYERRespondent, a New York corporation, maintains an of-fice and place of business in the town of Randolph, Countyof Orange, State of Vermont, where it is engaged in themanufacture, sale, and distribution of furniture and relatedproductsDuring the annual period material to this pro-ceeding, Respondent imported products from outside theState of Vermont valued in excess of $50,000 and shippedfinished products to points located outside said State valuedin excess of $50,000. The complaint alleges, the answer ad-mits, and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11THE ALLEGEDUNFAIRLABORPRACTICESThe complaint alleges that Respondent violated Section8(a)(3) and (1) of the Act by discharging Naomi A. Falconeon November 16, 1973,2 because of its belief that she hadengaged in or was engaging in protected, concerted activi-ties. For its part, Respondent denies the commission of anyunfair labor practices proscribed by the statuteFalcone, aged 18 at the time of the hearing, dropped outof high school when she was 16 years old. Thereafter, sheobtained employment as an apple picker in Vermont,worked remuneratively to build a log cabin in New York,sojourned in a commune, and toiled as a salad girl in acafeteria at John Hopkins University in Maryland. On orabout November 5, Falcone visited the State Unemploy-ment Bureau in Randolph, Vermont, a town located nearher parents' home, in quest of further employment, and wasreferred to Respondent's personnel office. Shortly thereaf-ter, she visited the plant and was interviewed by AndreTollefson, Respondent's personnel director. During the in-terview, Falcone outlined her employment history and per-sonal life and was told to report for work when she managedto arrange for appropriate transportation from home toplantOn Tuesday, November 13, Falcone reported to Tollef-son for work After a brief discussion concerning her assign-ment as a sealer-sander in the finishing department,Tollefson escorted Falcone to her work station where shewas introduced to Arthur Dahlberg, Respondent's assistantsuperintendent. Following a short briefing on her workschedule, Falcone embarked upon her duties.It is undisputed and I find that, during the 4 days of heremployment, which terminated on November 16 under cir-cumstances to be chronicled hereinafter, Falcone per-formed her tasks in a capable and satisfactory manner. Inthe course of that employment, she had occasion to con-verse with some of the women who labored on her produc-tion line and learned of their dissatisfaction with the termsand conditions of employment which Respondent offeredto its employees. According to Falcone, "This upset me andwhich was filed and served on December 10, 19732Unless otherwise indicated, all dates fall in 1973212 NLRB No. 33 RANDOLPH DIV., ETHAN ALLEN149I asked them . . . what they thought could be done and wasthere any possibility of unionization ...: 'Events in this regard abided until November 16, whenFalcone reported for duty at her usual hour. During hercoffeebreak that morning, she called upon Assistant Super-intendent Dahlberg in his office. Falcone's testimony is es-sentially undermed and I find that, duringan ensuingconversation, she "asked if there was any kind of financialstatement that I could see about what the company wasmaking and where the money was going to ...." Dahlbergappeared confused by this request and inquired intoFalcone's motive for the production of Respondent's corpo-rate records. Falcone reiterated that she wished to know"how much money went in to labor; how much money wentin to different things .... I wanted a breakdown of thatsort."At this juncture, Dahlberg suggested that she pur-chase a share of Respondent's stock so that she could pro-cure a copy of theannualstockholders' report which mightcontain the desired information. At the end of their conver-sation,Dahlberg told Falcone to contactPersonnelDirectorTollefson in her quest for the financial data.Falcone then returned to her work station. I find that,shortly before her lunchbreak, Dahlberg approached herand stated that "he thought I should see Mr. Dudek[Respondent's plant manager] about the financial statementand then asked me what I wanted it for. I said that I wasconcerned that there wereno unionsand I thought thereought to be more knowledge about the company and whatitwas doing with the money." Dahlberg then launched intoa discussion regarding the productionchangeswhich Re-spondent contemplated to reduce costs, and hisretirementprospects.During her lunchbreak, Dahlberg again visited Falconeand summoned her to his office. When they arrived, Dahl-berg discharged her, remarking that "everybody has a hardjob to do and that he didn't think I'd be happy there ......After handing Falcone her final paycheck, and, accordingto Falcone's further testimony, "I [Falcone] was really upsetabout it and I asked him if it was because I had asked himabout a financial statement and he said he really couldn'tsay and then he said he'd arrange for me to have a ride homeand I was still trying to find out why he was firing me; andI asked him to be more honest with me and he just wouldn'tcommit himself at all and he got me a ride homeand I left.;,Falcone departed the plant at 12:30 p.m. on Friday, No-vember 16, some 4 hours before the end of her shift, neverto return again.Dahlberg's testimony regarding the events which tran-spired relative to Falcone's separation on November 16 isnot atsubstantialvariance from Falcone's sworn utter-ances.Dahlberg stated that he madethe final decision todischargeFalcone afterengagingin two conversations withher on that day and aftercommuningwith his superior,William Dudek. Dahlberg corroborated Falcone's testimo-ny that,in hisfirst conversation with her, the employeerequesteda financial statement revealing the Company'sexpensesand wage distribution. Dahlberg was taken abackby Falcone's demand,and responded that "if she bought ashare of stock it mightanswerher questions." At the con-clusion of the colloquy, Dahlberg ventured to Dudek's of-ficeto turn in a production report. In the presence ofRespondent's regional manager, who was making a peri-odic inspection of the plant, Dahlberg related the intelli-gence that "I have an employee who's interested in a finan-cial statement." Dudek replied that none was available andadvised Dahlberg that the employee could obtain a finan-cial report by investing in the stock of the enterprise. Dahl-berg thereupon returned to his office and, on the way,stopped off to converse with Falcone once more. Dahlberginformed Falcone that she should direct her inquiries re-garding company finances to Dudek. Dahlberg added thathe was "buffaloed" by her request for financial data. Ac-cording to Dahlberg, Falcone then remarked, "Why can't Iget some of this information from the secretaries." At thispoint, Dahlberg felt that "we weren't getting very far. Shewasn't accepting my explanation of it." As he prepared toleave,Dahlberg stated, "Gee, Naomi I just can't under-stand why all these questions. Nobody else has asked methis before...." Dahlberg conceded that he heard Fal-cone state that "I just can't understand why there isn't aunion available."Following the aforementioned conversation, Dahlbergentered Dudek's office and reported that Falcone "wants tosee the secretaries to get the information" regardingRespondent's financial position. Dudek became annoyedand suggested to Dahlberg that "You've got enough to doout there why don't you get rid of her . . . . Somebodytaking her place might appreciate the job better than Naomiappeared to be." According to Dahlberg, he did not informDudek about Falcone's comment regarding unions untilafter she had been terminated. I do not credit Dahlberg onthis score, although resolution of this issue is not critical tomy disposition of this case.Following his discussion with Dudek, Dahlberg calledFalcone into his office. Dahlberg testified that "I didn'twant to go into any great big deal about why I thought shewouldn't fit into our picture, so I just said, Naomi, ev-erybody has a difficult job to do and now I got one. I saidI'm afraid I'm going to have to discharge you. I already hadher check and I gave her the check; and then she asked me,why and I said Naomi I dust want to leave it at that. I don'tthink you'll be happy here." When pressed for the reason forFalcone's separation, Dahlberg stated that "The reason thatI fired her at noon which might seem a little peculiar isbecause for all the new hires hired in one week [Dudek] hasa meeting on Friday afternoon at a quarter to four. Heintroduces himself and they, in turn, introduce themselves.He welcomes them to the company and so forth; and I hadfelt that Naomi wouldn't be a permanent employee at ourplant. She wouldn't work out as a permanent employee. Idon't want her to go to the meeting and come out of themeeting at 4:00 and then have her come to my office andsay, well, Naomi I'm sorry I'm going to have to dismiss you.I really felt that I'm going to have to dismiss you." Finally,Dahlberg allowed as how he "did the easiest thing to get outof a bad situation" because "The whole thing seemed sonutty to me, you know, her asking me all these questions.Her being persistent about it it just didn't strike me as beingnormal. I mean a normal situation. I wouldn't have said shewas a nut maybe; but I might have been thinking it."William Dudek's testimony paralleled that rendered byDahlberg and will not be recorded here. Suffice it to say, 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Dahlberg told Dudek about Falcone's demand forfinancial records, Dudek retorted "look you got a screwballout there. It's your department you do what you want, butif I were you I'd get rid of her. You have enough otherproblems than worrying about a screwball."At the outset of the instant hearing, counsel for Respon-dent was queried by the Administrative Law Judge as to thereasons for the termination of Falcone on November 16.Counsel elected to stand mute, proffering the assurancethat,as the testimonial evidence was unfolded, Re-spondent's legal motivation in taking this personnel ac-tion would become manifest. Unfortunately, counsel failedto lead me, during the trial, to any specific trough of excul-pation for Respondent's actions. All that I can garner on thebasis of this record is that Respondent decided to rid itselfof Falcone because (1) she performed her seeler-sand choreswhile seated rather than standing; (2) she irritatingly soughtto obtain Respondent's financial data from office employ-ees rather than from its officials or by the purchase of corpo-rate stock; and (3) she was a "screwball" due to her previousemployment and personal history. On the evidence submit-ted in this proceeding, I am not persuaded that Re-spondent's defenses stand the test of honest scrutiny.With respect to (1), it is undisputed that Falcone's workproduct was never a subject of criticism by management.While it is true that she preferred to perform her chores ina sitting position, it is uncontroverted that her immediatesupervisor, Leroy Goad, acquiesced in this stance when heobserved that Falcone accomplished her tasks in a satisfac-tory manner. Indeed, during his examination, Plant Super-intendent Dudek confessed that the posture of Falcone onthe seeler-sander production line played no role in her dis-charge. Regarding (2), Falcone steadfastly maintained onthe stand that she had not informed Dahlberg that sheintended to seek information concerning Respondent's fi-nancial status from the office employees. I credit her testi-mony in this regard, not only because she impressed me asa sincere and forthright young lady, but also because of thequality of the countervailing testimony of Dahlberg. Thus,Dahlberg testified that he apprised Falcone that he woulddo everything in his power, to provide the requested infor-mation and, further, he assured her that Plant Superinten-dent Dudek would be at her disposal at any time to conveythe data to her. Finally, concerning (3), if Falcone was infact a "screwball" whose discharge was demanded due toher previous work history and life style, I find it not onlyimplausible, but incongruous, that Tollefson would havehired her in the first place in light of the fact that he hadbeen fully apprised of Falcone's background during herentrance interview.In short, I am convinced and find that Respondent select-ed Falcone for discharge on November 16, not because shehad been derelict in her duties or had proved an unworthyemployee, but solely because Respondent believed or sus-pected that Falcone had or was about to embark upon theinitial stages of unionizing Respondent's plant. I thereforeconclude that, by discharging Falcone, Respondent therebyviolated Section 8(a)(1) and (3) of the Act.33SeeSystem AnalyzerCorp,171 NLRB 45, 50;San Juan Lumber Company,144 NLRB 108, 113III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities set forth in section II, above, occurring inconnection with Respondent's operations described in sec-tion I, above, have a close and intimate relationship totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.IV THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent discharged Naomi A. Fal-cone on November 16, 1973, for reasons which offended theprovisions of Section 8(a)(3) and (1) of the Act. I shalltherefore recommend that Respondent make her whole forany loss of pay which she may have suffered as a result ofthe discrimination practiced against her. The backpay pro-vided for herem shall be computed in accordance with theBoard's formula set forth in F.W Woolworth Company,90NLRB 289, with interest thereon at the rate of 6 percent perannum computed in the manner prescribed inIsis Plumbing& Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record in this case, I herebymake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging Naomi A. Falcone, thereby discrimi-nating in regard to her hire and tenure of employment, inorder to discourage her engagement in protected, concertedactivities because of its belief that she engaged in unionactivities,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 2(6)and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER4Respondent, Randolph Division, Ethan Allen, Inc., Ran-dolph, Vermont, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment, in order to4In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. RANDOLPH DIV., ETHAN ALLENdiscourage their engagement in protected, concerted activi-ties.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Naomi A. Falcone immediate and full rein-statement to her former job or, if it no longer exists, tosubstantially equivalent employment and make her wholefor any loss of pay which she may have suffered as a resultof the discrimination practiced against her, in the mannerset forth in the section of this Decision entitled "The Reme-dy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security records and reports, and all otherrecords necessary to analyze the amount of backpay dueherein.(c)Post at its plant in Randolph, Vermont, copies of theattached notice marked "Appendix." 5 Copies of said no-tice, on forms provided by the Regional Director for Region1, after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by-any other material.(d)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.'In the event that the Board's Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government151WE WILL NOT discharge our employees from work,thereby discriminating in regard to their hire and ten-ure of employment, in order to discourage their engage-ment in concerted activities which are protected underthe Federal law known as the National Labor Rela-tions Act, as amended.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, as amended.WE WILL make Naomi A. Falcone whole for any lossof pay she may have suffered as a result of our discrimi-nation practiced against her, and WE WILL reinstate her.All our employees are free to become, remain, or refrainfrom becoming and remaining members of any labor orga-nization.RANDOLPH DIVISION,ETHANALLEN, INC(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Seventh Floor, Bulfinch Building,15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3300.